Citation Nr: 9913021	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for synovitis, right 
knee, with limitation of motion, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for instability, right 
knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946, and from May 1946 to May 1948.  This case comes before 
the Board of Veterans' Appeals (hereinafter Board) on appeal 
from the Department of Veterans Affairs (hereinafter VA) 
regional office in Jackson, Mississippi (hereinafter RO).

The issue of entitlement to an increased rating for right 
knee instability is addressed in the remand portion of this 
decision.  


FINDING OF FACT

Manifestations of the veteran's service-connected right knee 
synovitis include slight limitation of motion, with pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee synovitis have not been met.  38 U.S.C.A. §§ 1155, 5017 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5020, 5260, 
5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal that he 
developed chronic and severe bilateral synovitis in August 
1946.  Subsequent to service discharge, the veteran has 
continued to have complaints of pain and recurrent swelling 
regarding his service-connected knee disorders.  

A VA examination conducted in September 1992, reported that 
the veteran moved with a slight limp.  The veteran's right 
knee had a well-healed surgical scar.  The right knee lacked 
5 degrees from terminal extension and had 130 degrees of 
flexion, with pain on full flexion.  Mild crepitance on 
motion was shown.  Slight swelling of the right knee without 
redness or heat was found, with generalized tenderness to 
palpation.  Instability was demonstrated.  The veteran was 
able to heel and toe walk, and able to squat slightly greater 
than one-half of the way down and arise again.  X-rays showed 
mild narrowing involving medial joint compartments, with 
marginal osteophyte formations.  There was a loss of 
patellofemoral joint space.  A small calcific density in the 
projection of lateral joint space suggested a loose body.  
The clinical diagnosis was history of postoperative 
synovitis, degenerative joint disease.  

VA outpatient treatment records from 1993 to 1994, revealed 
complaints of knee pain, with marked crepitation on motion.  
Instability, effusion, erythema, and increased warmth were 
not shown.  A bone scan revealed degenerative joint disease 
of the right knee.  

A VA examination conducted in April 1994, revealed a slight 
limp.  The right knee lacked 5 degrees internal extension and 
130 degrees of flexion.  A significant amount of swelling, 
with a slight increase of warmth was found.  Tenderness to 
palpation along the patellofemoral joint, as well as along 
the anterior patellofemoral border of both knees was shown.  
There was no definite instability demonstrated.  The veteran 
was able to heel and toe walk, and slowly squat and arise.  
X-rays revealed moderate narrowing involving the medial joint 
compartments, with marginal osteophyte formations.  There was 
a loss of patellofemoral joint space.  Findings were thought 
to represent a degree of arthritic changes.  The clinical 
diagnosis was severe degenerative arthritis, both knees.  

A VA examination conducted in December 1994, noted that the 
veteran's gait was "waddling."  Examination of the right 
knee indicated extension to 0 degrees, flexion was 90 to 100 
degrees, with crepitants.  No instability was noted.  
Moderate effusion was present.  The patella did not move and 
the knee was tender on the medial and lateral aspect.  X-rays 
revealed marked degenerative changes with narrowing of the 
medial joint space compartments, eburnation of the 
articulating surfaces, and hypertrophic spurring.  Extensive 
vascular calcification was also shown.  The clinical 
impression was bilateral knee synovitis, inflammatory and 
progressive.  The examiner noted that although adequate range 
of motion was shown, difficulty with weightbearing was found, 
particularly with walking and on stairs.  

A bone scan conducted in January 1996, indicated degenerative 
joint disease of the knees.  A VA examination conducted in 
February 1996, noted that the veteran walked with a bow and 
moderate limp, especially on the right side.  He was able to 
heel and toe walk with pain, and could squat to 90 degrees 
with fine crepitation.  The right knee had a 15-degree varus 
angulation and a 10-degree contracture.  Flexion to 130 
degrees was reported.  A soft fullness was found, but not a 
fluid-like effusion associated with trauma.  Fine crepitation 
was palpable, and the right knee was noted as slight lax but 
not unstable.  The right thigh was one-half inch smaller than 
the left, and the right knee was one-fourth inch greater than 
the left.  Reflexes were depressed and apparent numbness does 
not have a pattern.  X-rays indicated mild osteoarthritic 
changes were noted in the patellar femoral joint.  The 
clinical impression was history of chronic synovitis with 
biopsies followed by radiation therapy over a 2 year period, 
now progressive degenerative joint disease in genu varum.  

VA outpatient treatment records in April and May 1996, report 
continued complaints of right knee pain, secondary to 
degenerative joint disease.  Significant calcification of the 
popliteal vessels was reported.  A VA examination conducted 
in October 1996, reported an antalgic gait on the right.  The 
right knee was warm, swollen, with a positive effusion.  
Range of motion revealed flexion to 100 degrees, extension 
was minus 10 degrees, with marked crepitus.  Bony hypertrophy 
was present.  X-rays revealed moderate to severe narrowing 
involving the medial joint compartment of the right knee, 
with marginal osteophyte formation.  Osteophytes were also 
demonstrated about both patellae.  Findings were noted as 
most likely representing a degree of arthritic changes.  The 
clinical impression was bilateral knee synovitis/arthritis 
with ongoing progression.  

A VA outpatient treatment record dated in August 1997, 
reported complaints of knee pain.  Examination revealed full 
range of motion, no effusion, and stability.  X-rays 
conducted in August 1997, revealed early to moderate changes 
of degenerative arthritis, especially in the medial 
compartment.  Degenerative changes were also noted at the 
patellofemoral joint.  Vascular calcification was indicated.  

A VA examination conducted in February 1998, reported a 
slight limp on the right with a well-healed surgical scar 
over the lateral aspect of the right knee.  The right knee 
lacked 10 degrees in terminal extension, with 130 degrees 
flexion.  Pain and crepitation was shown on motion.  
Generalized swelling and enlargement of the knee was found, 
with tenderness to palpation over the area of the medial 
joint line.  Lachmann's was negative.  A 2 plus opening 
laterally to varus stress with the knee in 30 degrees flexion 
was shown.  X-rays indicated degenerative changes with 
hypertrophic spurring and extensive vascular calcification.  
There was calcific density projected within the joint space 
to the right of the midline, which was noted as a possible 
small loose body.  The clinical impression was synovitis, 
with degenerative changes.  The examiner noted no definite 
weakness, fatigability, or incoordination; however, painful 
motion was shown with increased pain on use.  The examiner 
further noted that "the pain can further limit functional 
ability during flare-up, although it is not feasible to 
attempt to express this in terms of additional limitation of 
motion as this cannot be determined with any degree of 
medical certainty."  VA outpatient treatment records dated 
in May and August 1998, revealed full range of motion, with 
pain.  

Analysis

The veteran perfected an appeal to the Board of the October 
1997 rating decision that denied an increased rating for 
right knee synovitis.  Over the course of the appeal, the 
disability rating was increased to 20 percent by a rating 
decision dated in March 1998, but the veteran has continued 
his appeal of the increased rating issue.  Thereafter, in 
response to a October 1998, Board remand, the RO granted a 
separate rating of 20 percent for right knee instability, and 
a rating of 10 percent for right knee synovitis, with 
limitation of motion.  The Board concludes that the actions 
of the veteran in continuing the appeal constitute a well-
grounded claim for increased disability ratings for his 
service-connected right knee instability and right knee 
synovitis, with limitation of motion.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (noting that, in a claim for an increased 
disability rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded); see also 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (holding that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155.  The ratings are intended to compensate, as 
far as can practicably be determined, the average impairment 
of earning capacity resulting from such disorder in civilian 
occupations.  Id.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings. Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  Under Hicks v. Brown, 8 Vet. App. 417 (1995), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) noted that Diagnostic Code 5003 
and 38 C.F.R. § 4.59 deem painful a motion of a major joint 
or group of minor joints caused by degenerative arthritis 
that is established by X-ray evidence to be limited motion 
even though a range of motion may be possible beyond the 
point when pain sets in.  Synovitis is rated as degenerative 
arthritis, which, as noted above, is rated based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5020, 5003.  A 10 percent rating is warranted for limitation 
of motion characterized by flexion to 45 degrees or extension 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (1997).  The next higher evaluation of 20 percent 
is warranted for flexion limited to 30 degrees or extension 
limited to 15 degrees.  Id.  The normal range of motion of 
the knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  A VA examination 
conducted in February 1998, reported that the right knee 
lacked 10 degrees in terminal extension and had 130 degrees 
in flexion.  Thereafter, VA outpatient treatment records 
reported full range of motion of the right knee.  
Accordingly, a rating in excess of 10 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5020 is not 
warranted.

Additionally, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 (1998); however, the evidence 
of record does not reveal objective evidence of functional 
impairment due to pain, objective evidence of weakened 
movement, objective evidence of swelling, disuse atrophy, or 
instability.  The VA examiner in 1998 stated that there was 
no definite weakness, fatigability, or incoordination noted.  
Although the examiner further opined that the pain shown 
could limit functional ability during flare-up, this 
functional limitation could not be expressed in terms of 
additional limitation of motion.  Nevertheless, in reviewing 
the veteran's medical examinations of his right knee since 
1992, the finding in 1998 of extension to minus 10 degrees of 
terminal extension, was to its greatest degree of limitation.  
No additional limitation of motion of extension has been 
shown due to flare-ups.  In 1994 and 1996, flexion of the 
right knee was shown to be limited to 90 to 100 degrees, with 
pain; however, this increase of limitation of motion due to 
pain would not warrant a rating in excess of the 10 percent 
currently assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

In this regard, the Board has reviewed all the evidence of 
record, to include the most recent VA outpatient treatment 
records and all VA evaluations of the veteran's right knee.  
None of these treatment records or examinations would support 
the conclusion that the right knee causes the veteran to fall 
frequently, or even occasionally.  There is no pattern of 
incoordination associated with the service-connected right 
knee disorder, nor is there an indication that this 
disability could cause more than a slight impairment in the 
veteran's ability to function.

Accordingly, a rating in excess of 10 percent for right knee 
synovitis, with limitation of motion, is not warranted.


ORDER

The claim of entitlement to an increased rating for 
synovitis, right knee, with limitation of motion is denied.


REMAND

Additionally, service connection for instability of the right 
knee is currently assigned a 20 percent disability rating 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  This rating contemplates knee impairment, involving 
recurrent subluxation or lateral instability, moderate.  Id.  
A 30 percent disability is warranted when there is severe 
impairment is shown as represented by recurrent subluxation 
or lateral instability.  Id.  The VA examination conducted in 
1998 reported a 2 plus opening, laterally, to varus stress 
with the knee in 30 degrees of flexion.  However, the 
examiner did not comment as to whether this finding 
represented slight, moderate, or severe instability as 
required under the rating criteria of Diagnostic Code 5257.  

Accordingly, this issue is remanded for the following 
actions:

1.  All pertinent VA and private medical 
treatment records subsequent to December 
1998, should be obtained and associated 
with the claims file. 

2.  The RO should request the examiner 
who conducted the VA examination dated in 
February 1998, should be requested to 
comment on whether a 2 plus opening, 
laterally, to varus stress with the knee 
in 30 degrees of flexion represents 
severe, moderate, or slight instability.  
If the examiner is not available to 
provide this information, the RO should 
request that a VA orthopedist be provided 
the veteran's claims file for review, and 
proffer an opinion as to the degree, 
i.e., slight, moderate, severe, of right 
knee instability that is shown by the 
evidence of record.

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinion requested.  If the opinion does 
not adequately respond to the criteria 
requested, the report must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1998).  "If the 
[examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

